Citation Nr: 0929399	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder, to 
include sciatica and spinal stenosis.


ATTORNEY FOR THE BOARD

G. Lindquist, Law Clerk

INTRODUCTION

The Veteran served on active duty from June 1952 to June 1954 
in the United States Army.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision from the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
back condition, to include sciatica and spinal stenosis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for a current back disorder that is due to an automobile 
accident during service.  

Service treatment records are unavailable.  The National 
Personnel Records Center (NPRC) has indicated that the 
Veteran's service records are presumed to have been destroyed 
in the 1973 fire at NPRC.  In such a case, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

In support of his claim, the Veteran submitted three letters, 
postmarked in November 1952 and December of 1952, which he 
sent to his parents.  In one November 1952 letter, he 
described having to go to the hospital to take X-rays of his 
back.  In another November 1952 letter, he wrote that his 
doctors told him to take it easy and that he required 
"treatments" three times a week.  He also wrote that the 
damp weather made his back and knees ache and that the doctor 
told him that standing up and walking too much was the cause.  
In a December 1952 letter, the Veteran wrote that he was 
going to be issued a brace soon, but did not specify whether 
the brace was for his back.  

Although none of these letters referenced a motor vehicle 
accident or acute back injury during service, they provide 
evidence of treatment related to a back disability in 
service.  In addition, the Veteran is competent to report the 
auto accident in service and subsequent treatment and 
symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Veteran also reports that he received treatment 
at a private hospital in 1952; but that hospital has since 
indicated that it has no records of treatment for the 
Veteran.  

Post-service VA outpatient treatment records show the Veteran 
has diagnoses of spinal stenosis, sciatica, degenerative 
joint disease, and chronic low back pain.  Several of these 
treatment records show that the Veteran reported a history of 
chronic low back pain related to an in-service motor vehicle 
accident, at a time when he was not seeking VA disability 
compensation.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of the disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The evidence shows that the Veteran has current diagnoses 
involving his lower back that may be related to his military 
service, based on the aforementioned postmarked letters and 
his report of a continuity of symptomatology.  A VA medical 
examination and opinion are needed, however, to make a final 
determination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his current back 
disorder, to include sciatica and spinal 
stenosis.  

The claims folder, to include a copy of 
this Remand, should be made available to 
and be reviewed by the examiner, and 
completion of review should be noted in 
the examination report or addendum.  All 
appropriate studies and tests should be 
accomplished, and all clinical findings 
should be reported. 

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's current back disorder, to 
include sciatica and spinal stenosis, is 
related to service, including an in-
service auto accident.  A rationale must 
be provided for all opinions expressed and 
conclusions reached.  

The examiner is advised that a medical 
opinion based solely on the absence of 
documentation in service treatment records 
is inadequate, and that he or she must 
take into account the Veteran's reports of 
injuries and symptoms.  See Dalton v. 
Nicholson, 21 Vet. App. 23(2007).

2.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued, before 
returning the case to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



